                Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 1 of 8 PAGEID #: 121
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet l



                                          UNITED STATES DISTRICT COURT
                                                           Southern District of Ohio
                                                                                                             *SECOND AMENDED*
                                                                           )
              UNITED ST ATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                                                           )
                                   v.                                      )
                       ANTWON EARL LANE                                    )      Case Number: 3: 19cr12
                                                                           )
                                                                           )      USM Number: 78025-061
                                                                           )
                                                                                   Nicholas G. Gounaris
                                                                           )
                                                                                  Defendant's Attorney
                                                                           )
THE DEFENDANT:
liZl pleaded guilty to count(s)
0 pleaded nolo contendere to count(s)
  which was accepted by the court.
0 was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended

 18   u.s.c. § 922(g)(1)            Felon in Possession of a Firearm                                              1/23/2018                         1

 and § 924(a)(2)



       The defendant is sentenced as provided in pages 2 through          __
                                                                           8 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                              □ is       0 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          3/23/2020
                                                                         Date of Imposition of Judgment

                                                                                                          (per Judge Rice authorization after his review)

                                                                         Signature of Judge




                                                                          Walter H. Rice, United States District Judge
                                                                         Name and Title of Judge


                                                                          7/10/2020
                                                                         Date
                  Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 2 of 8 PAGEID #: 122

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment - Page   ---'2'--_ of   8
DEFENDANT: ANTWON EARL LANE
CASE NUMBER: 3:19cr12

                                                           IMPRISONMENT
           The defendant is herebycommitted to the custodyof the Federal Bureau of Prisons to be imprisoned for a total
term of:
  36 months, with credit for all allowable pre-sentence jail time served from January 14, 2019.




    fiZI The court makes the following recommendations to the Bureau of Prisons:

  See page 3.




    D      The defendant is remanded to the custodyof the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district:
           D at                                         D a.m. □   p.m. on

             as notified bythe United States Marshal.

    *D      The defendant shall surrender for service of sentence at the institution designated bythe Bureau of Prisons:

           D before 2 p.m. on

           D as notified bythe United States Marshal. *

           D as notified bythe Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at ________________ , with a certified copyof this judgment.



                                                                                                 UNITED STA TES MARSHAL


                                                                         By-------=====-=-::==-==-:-::==--:-:-:-=:-:-:-:-----
                                                                                             DEPUTY UNITED STA TES MARSHAL
Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 3 of 8 PAGEID #: 123
Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 4 of 8 PAGEID #: 124
Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 5 of 8 PAGEID #: 125
Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 6 of 8 PAGEID #: 126
Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 7 of 8 PAGEID #: 127
                  Case: 3:19-cr-00012-WHR Doc #: 35 Filed: 07/13/20 Page: 8 of 8 PAGEID #: 128
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                        Judgment - Page   -�8-     of        8
DEFENDANT: ANTWON EARL LANE
CASE NUMBER: 3:19cr12


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     fll     Lump sum payment of$       100.00              due immediately, balance due

              D    not later than                                   ,or
                   in accordance with   □   C,    □    D,    liZI    E,or     X F below; or

B     □       Payment to begin immediately (may be combined with            □ c,     OD,or       DF below); or
C     D       Payment in equal      _____ (e.g., weekly, monthly, quarterly) installments of $ -------,--- over a period of
                            (e.g., months or years), to commence ____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $ ------- over a period of
                            (e.g., months or years), to commence         ---- (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     &?'.)   Payment during the term of supervised release will commence within    60 days       (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     X       Special instructions regarding the payment of criminal monetary penalties:

              If the defendant, while incarcerated,is working in a non-UNICOR or grade 5 UNICOR job, the defendant shall pay
              $25.00 per quarter toward defendant's monetary obligation. If working in a grade 1-4 UNICOR job, defendant shall
              pay 50% of defendant's monthly pay toward defendant's monetary obligation. Any change in this schedule shall be
              made only by order of this Court. After release from imprisonment.and within 60 days of the commencement of the
              term of supervised release.the probation officer shall recommend a revised payment plan to satisfy the balance.
Unless the court has expressly ordered otherwise,if this judgment imposes imprisonment,payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties,except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount,Joint and Several Amount,
     and corresponding payee,if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment,(2) restitution principal,(3) restitution interest,(4) fine principal, (5) fine
interest, (6) community restitution,(7) NTA assessment,(8) penalties,and (9) costs,including cost of prosecution and court costs.
